Exhibit 99.3 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 1 to the Schedule 13D originally filed on August 21, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Perfumania Holdings, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 24, 2012 RGARCIA INVESTMENT HOLDINGS, LLC By: /s/ Rene Garcia Name: Rene Garcia Title: Sole Member /s/ Rene Garcia Rene Garcia
